DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-25, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to collecting, storing, managing and transmitting vehicle history information, which is a method of organizing human activity. 
Under Step 1, claims 1-23 recite a method or process, claim 24, recites a system and claim 25 recites a medium. As such each of the claims falls within one of the statutory categories. 
Under Step 2(a) – Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. 
In the instant case the limitations recite “initiating, by a computing system, a first vehicle history session for a vehicle associated with a particular vehicle identification number” which amounts to starting a session for collecting information. The claims go on to recite “generating, by the computing system, metadata regarding the first vehicle history session” which generates data about the data stored in the vehicle history session. The claims also recite “automatically transmitting, by the computing system, a report for the first vehicle history session over an off-board communication network for storage at a remote cloud-based computer-readable media, wherein the report includes the metadata regarding the first vehicle history session and one or more report inputs, wherein each report input includes an action identifier from among the one or more action identifiers, a respective time stamp correlated with the action identifier, and at least a summary of the respective detail correlated with the action identifier” which is merely transmitting the data. Each of these steps amounts to merely insignificant extra solution activity as it is merely sending and receiving information which is then stored. The fact that it is at a “remote cloud-based computer-readable media” merely describes the location and type of storage but the limitation is merely transmitting. The additional limitations describes what the report includes but this is merely non-functional descriptive material as it merely describes the data which is stored in the report. As noted above the action is still merely transmitting, which doesn’t change depending on the type of data. 
The step of “determining, by the computing system, one or more action identifiers, wherein each action identifier is correlated with a respective action requested by the computing system during the first vehicle history session” which states that a determination is made but no indications as to how the determination is made, rather this is merely a result allowing any possible manner of determination. The step of “correlating, by the computing system, a respective time stamp with each of the one or more action identifiers, wherein each respective time stamp indicates a time when a respective action correlated with each of the one or more action identifiers was performed” states that there is some correlation between the action identifiers and a time stamp, but this is merely indicating when something occurred and the correlation can be done in any manner. Again this is a result with no specifics to how it is achieved. The step of “correlating, by the computing system, a respective detail with each of the one or more action identifiers, wherein each detail indicates a vehicle response to a respective vehicle data message sent to the vehicle during performance of each respective action” which again correlates details or information with the different action identifiers, but this is again merely describing the type of information and that it is correlated in some way with the action identifier. Again this is a result with no specifics to how it is achieved. Each of these limitations is directed toward the abstract idea of managing vehicle history information. Further the limitations are merely applying a computer to the abstract idea as there are no specifics as to how the functions are achieved, see MPEP 2106.05(f). As such when considered individually or in combination the limitations fail to render the claims into a practical application.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the steps are generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely receiving data, and transmitting data, which again does not amount to be a practical application. 
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a processor, a media, executable instructions, and a computing system. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions in any possible way) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to send, manage and transmit data amounts to no more than mere instructions to apply the exception using a generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claim 2 recite “wherein the metadata includes the particular vehicle identification number, wherein the method further comprises: determining, by the computing system, whether the particular vehicle identification number is a valid vehicle identification number, wherein automatically transmitting the report for the first vehicle history session is conditioned on the particular vehicle identification number being a valid vehicle identification number” which determines whether a particular VIN is valid and transmitting the report based on the VIN being valid, which is part of the abstract idea and again is generic reciting the function without any specifics as to how the result is achieved, See MPEP 2106.05(f). The transmission as stated above is merely insignificant extra solution activity, See MPEP 2106.04(g). As such these limitations do not render the claims into a practical application.
Claims 3-10 recite “wherein the metadata includes a share-option identifier associated with the first vehicle history session, wherein the method further comprises: determining, by the computing system, whether the share-option identifier associated with the first vehicle history session is sharing or no-sharing, wherein automatically transmitting the report for the first vehicle history session is further conditioned on the share-option identifier associated with the first vehicle history session being sharing”, “wherein the share-option identifier indicates global sharing”, “wherein the share-option identifier indicates domain sharing,  and wherein the metadata further includes a domain identifier of a domain associated with the computing system or a user using the computing system”, “wherein the share-option identifier indicates user sharing, and wherein the metadata further includes a user identifier associated with the computing system or a user using the computing system”, “wherein the metadata includes a share-option identifier associated with the first vehicle history session, wherein the method further comprises: determining, by the computing system, whether the share-option identifier associated with the first vehicle history session is sharing or no-sharing, wherein automatically transmitting the report for the first vehicle history session is condition on the share-option identifier associated with the first vehicle history session being sharing”, “wherein the share-option identifier indicates global sharing”, “wherein the metadata further includes a domain identifier of a domain associated with the computing system or a user using the computing system”, “wherein the share-option identifier indicates user sharing, and wherein the metadata further includes a user identifier associated with the computing system or a user using the computing system”, each of these limitations pertain to the concept of permission sharing and indicating whether the data can be shared or not and with whom. This is part of the business method as this is organizing the human activity as it is determining which users can share data and with whom. Further the limitations merely recite the function without any specifics as to how the functions are achieved. As such this is considered to be merely applying the abstract idea on a computer, see MPEP 2106.05(f). Therefore these limitations fail to render the claims into a practical application.
Claim 11, recites “determining, by the computing system, a type of vehicle communication interface of a particular vehicle communication interface selected as an interface between the vehicle and the computing system; transmitting, by the computing system to the particular vehicle communication interface, a request to scan electronic control units on the vehicle, wherein the request is based on the type of vehicle communication interface; receiving, at the computing system from the particular vehicle communication interface, a response to the request, the response including a list of electronic control units disposed on the vehicle; and receiving, at the computing system, a selection to connect to one or more electronic control units contained on the list of electronic control units”, the limitations of transmitting and receiving are merely insignificant extra solution activity, see MPEP 2106.05(g) as they are merely data gathering and transmitting steps. The step of determining recites the function but not specifics as to how it is achieved as such this is merely applying the abstract idea to a computer, see MPEP 2106.05(f). Therefore these limitations fail to render the claims into a practical application.
Claim 12, recites “determining, by the computing system, that the computing system is connected to the vehicle; wherein initiating the first vehicle history session for the vehicle occurs in response to determining that the computing system is connected to the vehicle” which states that the system determines that the computing system is connected to the vehicle but again provides no specifics as to how this is achieve. As such this is considered to be merely applying the abstract idea to a computer, see MPEP 2106.05(f). Therefore these limitations fail to render the claims into a practical application.
Claims 13-15, recite “wherein the report also includes a further report input, wherein the further report input includes a further action identifier and a further time stamp correlated with the further action identifier, wherein the further action identifier is indicative of an action performed by the computing system that does not require sending a vehicle data message to the vehicle, and wherein the further time stamp indicates when the further action was performed”, “wherein the action performed by the computing system that does not require sending a vehicle data message to the vehicle includes adding a note to the report or generating the report”, “wherein the further report input includes a detail correlated with the further action identifier, the further time stamp, or both the further action identifier and the further time stamp” which describe the content of the report which is non-functional descriptive material as it does not change or alter the steps but rather merely describes the data which is stored. As such these limitations fail to render the claims into a practical application.
Claim 16, recites “wherein the computing system includes a display, and wherein the method further comprises: before initiating or after ending the first vehicle history session, transmitting, by the computing system, a request to search the remote computer-readable media to locate all reports for vehicle history sessions pertaining to a selected vehicle identification number, and displaying, by the computing system on the display, an overview of vehicle history sessions regarding the selected vehicle identification number that is based, at least in part, on a response to the request, wherein the response includes a respective indicator for each of one or more vehicle history sessions regarding the selected vehicle identification number stored at the remote cloud-based computer-readable media, wherein a report associated with each of the one or more vehicle history sessions regarding the selected vehicle identification number stored at the remote cloud-based computer-readable media, wherein the request includes a share-option identifier associated with the computing system and wherein a report associated with each of the one or more vehicle history sessions regarding the selected vehicle information number includes a share-option identifier that matches the share-option identifier associated with the computing system,” which establishes that the computing system includes a display and the that the system receives a request to search for specific data and displaying the results, which is insignificant extra solution activity as it is merely data gathering and display as shown in MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claim 17, recites “wherein the overview includes a particular indicator for a particular vehicle history session regarding the selected vehicle identification number, and wherein the method further comprises: transmitting, by the computing system over the off-based communication network, a request for a particular report that is associated with the particular vehicle history session, wherein the request for the particular report includes the particular indicator; and displaying, by the computing system on the display, the particular report, received in response to the request for the particular report”, which discusses what data is included in the overview which is considered non-functional descriptive material. The claims also discuss transmitting and displaying the information which are both insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claim 18, recites “wherein the particular report includes multiple report inputs, and wherein each report input of the particular report is configured to be displayed in a respective row of the particular report arranged as a grid of multiple columns and multiple rows, a respective column of the particular report arranged as the grid of multiple columns and multiple rows, a single display card, or as wizard display page,” which describes what is included in the report and how it is displayed but the action is still displaying which is insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claim 19, recites “wherein the selected vehicle identification number matches the particular vehicle identification numbers, wherein the request is transmitted after ending the first vehicle history session wherein the overview of vehicle history sessions regarding the selected vehicle identification number is further based on one or more vehicle history session stored in computer-readable media local to the computing system wherein the method further includes: generating, by the computing system, the overview, at least in part, by aggregating the respective indicator for each of one or more vehicle history sessions regarding the selected vehicle identification number stored at the remote cloud-based computer-readable media and a respective indicator for each of the one or more vehicle history sessions stored in computer-readable media local to the computing system” which recites matching the VIN, when the data is transmitted, where the data is stored and generating an overview however these are insignificant extra solution steps as they are directed toward data gathering, data storage, data transmission and data display, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claim 20, recites “wherein the overview includes an indicator of the report for the first vehicle history, wherein the method further comprises:	displaying, by the computing system on the display, the report for the first vehicle history, wherein the one or more report inputs of the report for the first vehicle history include a particular report input, wherein the particular report input includes a particular action identifier from among the one or more action identifiers, a particular time stamp correlated with the particular action identifier, and at least a particular summary of a particular detail correlated with the particular action identifier, wherein the particular summary includes a link for accessing at least a portion of the particular detail, wherein displaying the report for the first vehicle history includes displaying the link on the display; and displaying, by the computing system on the display, at least the portion of the particular detail in response to a selection of the link for accessing at least a portion of the particular detail” which describes what is in the report which is non-function descriptive material and the step of displaying which is insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claim 21, recites “wherein the particular action identifier includes an action identifier associated with requesting life or trip data from the vehicle, wherein at least the portion of the particular detail includes life or trip data the computing system received from the vehicle in response to transmitting a request for life or trip data, and wherein displaying at least the portion of the particular detail includes displaying the life or trip data” which describes what the type of data in the report which is non-function descriptive material and the step of displaying which is insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claim 22, recites “wherein the summary of the respective detail correlated with the action identifier for a particular action identifier of the one or more action identifiers includes a link, wherein the method further comprises: determining, by the computing system, that a selection of the link has occurred while the display is displaying the report; displaying, by the computing system on the display, a further detail correlated with the particular action identifier” which describes what the type of data in the report which is non-function descriptive material and the step of displaying which is insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Claim 23, recites “wherein the displaying the further detail correlated with the particular action identifier includes displaying the further detail correlated with the particular action identifier overlaid upon the report” which describes displaying data which again is insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the claims into a practical application.
Thus when considered individually or as a combination these elements do not amount to a practical application.
As such claims 1-25 recite an abstract idea and without any specifics to how the functions are performed the claims are not found to render the abstract idea into a practical application. Therefore the claims have been rejected under 35 U.S.C. 101.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Computer readable medium as described in the specification paragraph [0056] is defined as being, “"memory" can be referred to by other terms such as a "computer-readable memory," a "computer-readable medium," a "computer-readable storage medium," a "data storage device," a "memory device," "computer-readable media," a "computer-readable database," "at least one computer-readable medium," or "one or more computer-readable mediums." Any of those alternative terms can be preceded by the prefix "transitory" if the memory is transitory or "non- transitory" if the memory is non-transitory. For a memory including multiple memories, two or more of the multiple memories can be the same type of memory or different types of memories." Which indicates that the medium is broad enough to be both non-transitory as well as transitory. One of ordinary skill in the art would have recognized that a transitory wave can be considered to be a computer readable medium, by the non-limiting examples of the applicant’s originally filed specification. Further it is not acceptable to just add “physical" or “tangible” as signals are considered to be physical and tangible. Also storage media is not enough since a signal is considered to be stored during transmission. As such, since the specification has failed to exclude transitory signals as being mediums a rejection under 35 USC 101 has been provided.  In order to remedy the rejection, the Examiner suggests amending the claims to disclose that the computer readable medium is non-transitory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, 13-17, 19, 20, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (WO 2015/100278 A1) hereafter Keane, in view of Chaney et al. (US 2014/0059017 A1) hereafter Chaney.
As per claim 1, Keane discloses a method comprising:
	initiating, by a computing system, a first vehicle history session for a vehicle associated with a particular vehicle identification number (Page 7, paragraph [0018]; discloses that the mechanic uses an electronic communication device such as a smartphone, tablet, personal computer or other portable computing device to communicate with the diagnostic system and the call center. Page 9, paragraph [0021]; discloses that the “service record” can sent to the server where it can be viewed or downloaded. The service record includes diagnostic data from the ECU, diagnostic information from various testing tools, a list of components replaced or repaired and a description of service procedures performed. Page 10, paragraphs [0022] and [0023]; discloses that each service record is generated for the customer and includes vehicle specific information such as a vehicle identification number or VIN);
	generating, by the computing system, metadata regarding the first vehicle history session (Page 24, paragraph [0048]; discloses that metadata is generated and used to store service information from the customers);
	determining, by the computing system, one or more action identifiers, wherein each action identifier is correlated with a respective action requested by the computing system during the first vehicle history session (Page 24, paragraph [0048]; discloses that the system identifies all service information that pertains to a specific service during a time period for a customer. Page 28, paragraph [0055] and Page 29, paragraph [0056]; discloses that the diagnostic tool generates a query for the service database which include the DTCs from the ECU and manual information from the mechanic. The system refines the search using vehicle information from the VIN number or other vehicle identification data to identify items of relevance to the mechanic);
	correlating, by the computing system, a respective time stamp with each of the one or more action identifiers, wherein each respective time stamp indicates a time when a respective action correlated with each of the one or more action identifiers was performed (Page 12, paragraph [0027]; discloses that each record for the vehicle records a timestamp corresponds to the time of each set of diagnostic data);
	correlating, by the computing system, a respective detail with each of the one or more action identifiers, wherein each detail indicates a vehicle response to a respective vehicle data message sent to the vehicle during performance of each respective action (Page 30, paragraphs [0058]-[0060] and Page 31, paragraph [0061]; discloses that the system records a respective detail with which each of the actions which was performed and an indication if the action fixed the problem);
	automatically transmitting, by the computing system, a report for the first vehicle history session over an off-board communication network for storage at a remote computer-readable media, wherein the report includes the metadata regarding the first vehicle history session and one or more report inputs, wherein each report input includes an action identifier from among the one or more action identifiers, a respective time stamp correlated with the action identifier, and at least a summary of the respective detail correlated with the action identifier (Page 11, paragraph [0026]; discloses that the data can be communicated over a network specifically online. Page 12, paragraph [0027]; discloses that information is stored. Page 22, paragraph [0044]; discloses that the system generates summarized data. Page 24, paragraph [0048]; discloses that service records and analysis data can be sent to other parties automatically, this includes metadata about the service information from the customer. Page 12, paragraph [0027]; discloses that each record for the vehicle records a timestamp corresponds to the time of each set of diagnostic data Page 32, paragraph [0063] and Page 33, paragraph [0064]; discloses that a report can be transmitted when another user has a similar problem or issue. This allows the system to establish what procedures where tried what worked and what didn’t).
	While Keane discloses that the data can be stored on the server and retrieved over the network it is not specific that the storage is a cloud-based computer-readable media. 
	Chaney, which like Keane talks about storing information remotely, teaches it is known to store data remotely using a cloud-based computer-readable media (Page 10, paragraph [0106]; teaches it is known for data to be stored on a cloud-based system as it is highly scalable and provides resources which are flexible and can be achieved at a lower cost. Since Keane already stores data remotely, it would have been obvious to use a cloud-based system as it would allow the users to share data and benefit from the high scalability and flexibility offered by a cloud-based system).
	The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. 
	The sole difference between the Keane reference and the claimed subject matter is that the Keane reference does not disclose that the remote storage is a cloud-based storage.
	Chaney, which like Keane talks about storing data remotely, teaches it is known to remotely store data using a cloud-based storage. Chaney establishes that this type of storage was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the remote storage shown in Keane with the storage being a cloud-based storage as shown in Chaney.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Chaney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane, with the storage being a cloud-based storage as taught by Chaney, for the purposes of using a flexible storage system and minimizing costs as shown in Keane. Since Keane already stores data remotely, it would have been obvious to use a cloud-based system as it would allow the users to share data and benefit from the high scalability and flexibility offered by a cloud-based system.
As per claim 7, the combination of Keane and Chaney teaches the above-enclosed invention; Chaney further teaches wherein the metadata includes a share-option identifier associated with the first vehicle history session (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain),
	wherein the method further comprises:
	determining, by the computing system, whether the share-option identifier associated with the first vehicle history session is sharing or no-sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain),
	wherein automatically transmitting the report for the first vehicle history session is condition on the share-option identifier associated with the first vehicle history session being sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain. This ensures whatever files are transmitted are permitted to be transmitted based on their metadata tags. This acts a way to control the access to the data).
As per claim 8, the combination of Keane and Chaney teaches the above-enclosed invention; Chaney further teaches wherein the share-option identifier indicates global sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain. Page 8, paragraph [0079]; teaches that the metadata includes a domain identifier which is associated with the computing system indicating they are part of the domain).
	As per claim 9, the combination of Keane and Chaney teaches the above-enclosed invention; Chaney further teaches wherein the metadata further includes a domain identifier of a domain associated with the computing system or a user using the computing system (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain).
	As per claim 10, the combination of Keane and Chaney teaches the above-enclosed invention; Chaney further teaches wherein the share-option identifier indicates user sharing, and wherein the metadata further includes a user identifier associated with the computing system or a user using the computing system (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain. Page 8, paragraph [0077]; teaches that the metadata can include tags which can identify a particular user).
As per claim 13, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the report also includes a further report input (Page 12, paragraph [0027]; discloses that the report includes inputs from the mechanic additional to the first record. This includes the trouble codes, streams of data from the vehicle and additional tests performed along with a timestamp for each entry),
	wherein the further report input includes a further action identifier and a further time stamp correlated with the further action identifier (Page 12, paragraph [0027]; discloses that the report includes inputs from the mechanic additional to the first record. This includes the trouble codes, streams of data from the vehicle and additional tests performed along with a timestamp for each entry),
	wherein the further action identifier is indicative of an action performed by the computing system that does not require sending a vehicle data message to the vehicle (Page 32, paragraph [0063]; discloses that identifier indicates an action that does not require sending a vehicle data message such as text or notes from the mechanic which describe the issue and methods for resolving it), and 
	wherein the further time stamp indicates when the further action was performed (Page 12, paragraph [0027]; discloses that the report includes inputs from the mechanic additional to the first record. This includes the trouble codes, streams of data from the vehicle and additional tests performed along with a timestamp for each entry).
	As per claim 14, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the action performed by the computing system that does not require sending a vehicle data message to the vehicle includes adding a note to the report or generating the report (Page 32, paragraph [0063]; discloses that identifier indicates an action that does not require sending a vehicle data message such as text or notes from the mechanic which describe the issue and methods for resolving it).
	As per claim 15, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the further report input includes a detail correlated with the further action identifier, the further time stamp, or both the further action identifier and the further time stamp (Page 32, paragraph [0063]; discloses that identifier indicates an action that does not require sending a vehicle data message such as text or notes from the mechanic which describe the issue and methods for resolving it. Page 12, paragraph [0027]; discloses that the report includes inputs from the mechanic additional to the first record. This includes the trouble codes, streams of data from the vehicle and additional tests performed along with a timestamp for each entry).
As per claim 16, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the computing system includes a display (Page 2, paragraph [0004]; discloses that the computing system includes a display), and
	wherein the method further comprises:
	before initiating or after ending the first vehicle history session, transmitting, by the computing system, a request to search the remote computer-readable media to locate all reports for vehicle history sessions pertaining to a selected vehicle identification number, (Page 20, paragraph [0042]; discloses that the computer can request and search the remote storage to locate all reports for a vehicle history for a specific vehicle with reference to the vehicle VIN); and
	displaying, by the computing system on the display, an overview of vehicle history sessions regarding the selected vehicle identification number that is based, at least in part, on a response to the request, wherein the response includes a respective indicator for each of one or more vehicle history sessions regarding the selected vehicle identification number stored at the remote computer-readable media, wherein a report associated with each of the one or more vehicle history sessions regarding the selected vehicle identification number stored at the remote computer-readable media, (Page 9, paragraph [0021]; discloses that the system has a display which is generated to display report information regarding the vehicles. Page 20, paragraph [0042] and Page 22, paragraphs [0044]-[0045]; discloses that the system can summarize all of the vehicle history sessions based on the VIN and report out the information for display).
Chaney  further teaches wherein the storage is cloud-based and wherein the request includes a share-option identifier associated with the computing system and wherein a report associated with each of the one or more vehicle history sessions regarding the selected vehicle information number includes a share-option identifier that matches the share-option identifier associated with the computing system (Page 10, paragraph [0106]; teaches it is known for data to be stored on a cloud-based system as it is highly scalable and provides resources which are flexible and can be achieved at a lower cost. Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain. Page 8, paragraph [0079]; teaches that the metadata includes a domain identifier which is associated with the computing system indicating they are part of the domain).
	As per claim 17, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the overview includes a particular indicator for a particular vehicle history session regarding the selected vehicle identification number (Page 20, paragraph [0042]; discloses that the computer can request and search the remote storage to locate all reports for a vehicle history for a specific vehicle with reference to the vehicle VIN), and 
	wherein the method further comprises:
	transmitting, by the computing system over the off-based communication network, a request for a particular report that is associated with the particular vehicle history session, wherein the request for the particular report includes the particular indicator; and displaying, by the computing system on the display, the particular report, received in response to the request for the particular report (Page 9, paragraph [0021]; discloses that the system has a display which is generated to display report information regarding the vehicles. Page 20, paragraph [0042] and Page 22, paragraphs [0044]-[0045]; discloses that the system can summarize all of the vehicle history sessions based on the VIN and report out the information for display).
As per claim 19, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the selected vehicle identification number matches the particular vehicle identification numbers (Page 20, paragraph [0042]; discloses that the computer can request and search the remote storage to locate all reports for a vehicle history for a specific vehicle with reference to the vehicle VIN),
	wherein the request is transmitted after ending the first vehicle history session (Page 12, paragraph [0027]; discloses that after the first record is sent or transmitted the system will generated additional data records ), 
	wherein the overview of vehicle history sessions regarding the selected vehicle identification number is further based on one or more vehicle history session stored in computer-readable media local to the computing system (Page 13, paragraph [0029]; discloses that the system produces a “dashboard” overview of the information which is based on the data which is local to the computing system),
	wherein the one or more vehicle history sessions stored in computer-readable media local to the computing system include the first vehicle history session (Page 13, paragraph [0029]; discloses that the system produces a “dashboard” overview of the information which is based on the data which is local to the computing system. This includes the vehicles which were serviced at that location), and
	wherein the method further includes:
	generating, by the computing system, the overview, at least in part, by aggregating the respective indicator for each of one or more vehicle history sessions regarding the selected vehicle identification number stored at the remote computer-readable media and a respective indicator for each of the one or more vehicle history sessions stored in computer-readable media local to the computing system (Page 13, paragraph [0029]; discloses that the system produces an overview of the various vehicles at different locations, aggregating the information of one or more vehicle history sessions. The system can identify location specific information).
Chaney  further teaches wherein the storage is cloud-based (Page 10, paragraph [0106]; teaches it is known for data to be stored on a cloud-based system as it is highly scalable and provides resources which are flexible and can be achieved at a lower cost).
As per claim 20, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the overview includes an indicator of the report for the first vehicle history (Page 12, paragraph [0027]; discloses that the record includes which actions were performed and the corresponding timestamp data. Page 13, paragraph [0029]; discloses that the system displays the report information for the first vehicle history including particular inputs such as the specific actions for the specific vehicle at the specific location), 
	wherein the method further comprises:
	displaying, by the computing system on the display, the report for the first vehicle history, wherein the one or more report inputs of the report for the first vehicle history include a particular report input, wherein the particular report input includes a particular action identifier from among the one or more action identifiers, a particular time stamp correlated with the particular action identifier, and at least a particular summary of a particular detail correlated with the particular action identifier, wherein the particular summary includes a link for accessing at least a portion of the particular detail, wherein displaying the report for the first vehicle history includes displaying the link on the display (Page 12, paragraph [0027]; discloses that the record includes which actions were performed and the corresponding timestamp data. Page 13, paragraph [0029]; discloses that the system displays the report information for the first vehicle history including particular inputs such as the specific actions for the specific vehicle at the specific location. Page 29, paragraph [0057]; discloses that the user can select a hyperlink which enables the user to view additional information); and
	displaying, by the computing system on the display, at least the portion of the particular detail in response to a selection of the link for accessing at least a portion of the particular detail (Page 29, paragraph [0057]; discloses that the user can select a hyperlink which enables the user to view additional information).
As per claim 22, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the summary of the respective detail correlated with the action identifier for a particular action identifier of the one or more action identifiers includes a link (Page 29, paragraph [0057]; discloses that the diagnostic data includes links so that the mechanic can review additional data),
	wherein the method further comprises:
	determining, by the computing system, that a selection of the link has occurred while the display is displaying the report (Page 29, paragraph [0057]; discloses that the link is part of the report and as such the selection of the link occurs while viewing the report);
	displaying, by the computing system on the display, a further detail correlated with the particular action identifier (Page 29, paragraph [0057]; discloses that the diagnostic data includes links so that the mechanic can review additional data).
As per claim 24, Keane discloses a computing system comprising:
	one or more processors; and computer-readable media storing executable instructions, wherein execution of the executable instructions by the one or more processors causes the computing system to perform functions (Page 8, paragraph [0020]; discloses digital processors execute stored software instructions to implement the invention) comprising:
	initiating, by the computing system, a first vehicle history session for a vehicle associated with a particular vehicle identification number (Page 7, paragraph [0018]; discloses that the mechanic uses an electronic communication device such as a smartphone, tablet, personal computer or other portable computing device to communicate with the diagnostic system and the call center. Page 9, paragraph [0021]; discloses that the “service record” can sent to the server where it can be viewed or downloaded. The service record includes diagnostic data from the ECU, diagnostic information from various testing tools, a list of components replaced or repaired and a description of service procedures performed. Page 10, paragraphs [0022] and [0023]; discloses that each service record is generated for the customer and includes vehicle specific information such as a vehicle identification number or VIN);
	generating, by the computing system, metadata regarding the first vehicle history session (Page 24, paragraph [0048]; discloses that metadata is generated and used to store service information from the customers);
	determining, by the computing system, one or more action identifiers, wherein each action identifier is correlated with a respective action requested by the computing system during the first vehicle history session (Page 24, paragraph [0048]; discloses that the system identifies all service information that pertains to a specific service during a time period for a customer. Page 28, paragraph [0055] and Page 29, paragraph [0056]; discloses that the diagnostic tool generates a query for the service database which include the DTCs from the ECU and manual information from the mechanic. The system refines the search using vehicle information from the VIN number or other vehicle identification data to identify items of relevance to the mechanic);
	correlating, by the computing system, a respective time stamp with each of the one or more actions identifiers, wherein each respective time stamp indicates a time when a respective action correlated with each of the one or more action identifiers was performed (Page 12, paragraph [0027]; discloses that each record for the vehicle records a timestamp corresponds to the time of each set of diagnostic data);
	correlating, by the computing system, a respective detail with each of the one or more action identifiers, wherein each detail indicates a vehicle response to a respective vehicle data message sent to the vehicle during performance of each respective action (Page 30, paragraphs [0058]-[0060] and Page 31, paragraph [0061]; discloses that the system records a respective detail with which each of the actions which was performed and an indication if the action fixed the problem); and
	automatically transmitting, by the computing system, a report for the first vehicle history session over an off-board communication network for storage at a remote computer-readable media, wherein the report includes the metadata regarding the first vehicle history session and one or more report inputs, wherein each report input includes an action identifier from among the one or more action identifiers, a respective time stamp correlated with the action identifier, and at least a summary of the respective detail correlated with the action identifier (Page 11, paragraph [0026]; discloses that the data can be communicated over a network specifically online. Page 12, paragraph [0027]; discloses that information is stored. Page 22, paragraph [0044]; discloses that the system generates summarized data. Page 24, paragraph [0048]; discloses that service records and analysis data can be sent to other parties automatically, this includes metadata about the service information from the customer. Page 12, paragraph [0027]; discloses that each record for the vehicle records a timestamp corresponds to the time of each set of diagnostic data Page 32, paragraph [0063] and Page 33, paragraph [0064]; discloses that a report can be transmitted when another user has a similar problem or issue. This allows the system to establish what procedures where tried what worked and what didn’t).
While Keane discloses that the data can be stored on the server and retrieved over the network it is not specific that the storage is a cloud-based computer-readable media. 
	Chaney, which like Keane talks about storing information remotely, teaches it is known to store data remotely using a cloud-based computer-readable media (Page 10, paragraph [0106]; teaches it is known for data to be stored on a cloud-based system as it is highly scalable and provides resources which are flexible and can be achieved at a lower cost. Since Keane already stores data remotely, it would have been obvious to use a cloud-based system as it would allow the users to share data and benefit from the high scalability and flexibility offered by a cloud-based system).
	The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. 
	The sole difference between the Keane reference and the claimed subject matter is that the Keane reference does not disclose that the remote storage is a cloud-based storage.
	Chaney, which like Keane talks about storing data remotely, teaches it is known to remotely store data using a cloud-based storage. Chaney establishes that this type of storage was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the remote storage shown in Keane with the storage being a cloud-based storage as shown in Chaney.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Chaney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane, with the storage being a cloud-based storage as taught by Chaney, for the purposes of using a flexible storage system and minimizing costs as shown in Keane. Since Keane already stores data remotely, it would have been obvious to use a cloud-based system as it would allow the users to share data and benefit from the high scalability and flexibility offered by a cloud-based system.
	As per claim 25, Keane discloses a computer readable medium having stored therein instructions executable by one or more processors to cause a computing system (Page 8, paragraph [0020]; discloses digital processors execute stored software instructions to implement the invention) to perform functions comprising:
	initiating, by the computing system, a first vehicle history session for a vehicle associated with a particular vehicle identification number (Page 7, paragraph [0018]; discloses that the mechanic uses an electronic communication device such as a smartphone, tablet, personal computer or other portable computing device to communicate with the diagnostic system and the call center. Page 9, paragraph [0021]; discloses that the “service record” can sent to the server where it can be viewed or downloaded. The service record includes diagnostic data from the ECU, diagnostic information from various testing tools, a list of components replaced or repaired and a description of service procedures performed. Page 10, paragraphs [0022] and [0023]; discloses that each service record is generated for the customer and includes vehicle specific information such as a vehicle identification number or VIN);
	generating, by the computing system, metadata regarding the first vehicle history session (Page 24, paragraph [0048]; discloses that metadata is generated and used to store service information from the customers);
	determining, by the computing system, one or more action identifiers, wherein each action identifier is correlated with a respective action requested by the computing system during the first vehicle history session (Page 24, paragraph [0048]; discloses that the system identifies all service information that pertains to a specific service during a time period for a customer. Page 28, paragraph [0055] and Page 29, paragraph [0056]; discloses that the diagnostic tool generates a query for the service database which include the DTCs from the ECU and manual information from the mechanic. The system refines the search using vehicle information from the VIN number or other vehicle identification data to identify items of relevance to the mechanic);
	correlating, by the computing system, a respective time stamp with each of the one or more action identifiers, wherein each respective time stamp indicates a time when a respective action correlated with each of the one or more action identifiers was performed (Page 12, paragraph [0027]; discloses that each record for the vehicle records a timestamp corresponds to the time of each set of diagnostic data);
	correlating, by the computing system, a respective detail the each of the one or more action identifiers, wherein each detail indicates a vehicle response to a respective vehicle data message sent to the vehicle during performance of each respective action (Page 30, paragraphs [0058]-[0060] and Page 31, paragraph [0061]; discloses that the system records a respective detail with which each of the actions which was performed and an indication if the action fixed the problem); and
	automatically transmitting, by the computing system, a report for the first vehicle history session over an off-board communication network for storage at a remote computer-readable media, wherein the report includes the metadata regarding the first vehicle history session and one or more report inputs, wherein each report input includes an action identifier from among the one or more action identifiers, a respective time stamp correlated with the action identifier, and at least a summary of the respective detail correlated with the action identifier (Page 11, paragraph [0026]; discloses that the data can be communicated over a network specifically online. Page 12, paragraph [0027]; discloses that information is stored. Page 22, paragraph [0044]; discloses that the system generates summarized data. Page 24, paragraph [0048]; discloses that service records and analysis data can be sent to other parties automatically, this includes metadata about the service information from the customer. Page 12, paragraph [0027]; discloses that each record for the vehicle records a timestamp corresponds to the time of each set of diagnostic data Page 32, paragraph [0063] and Page 33, paragraph [0064]; discloses that a report can be transmitted when another user has a similar problem or issue. This allows the system to establish what procedures where tried what worked and what didn’t).
While Keane discloses that the data can be stored on the server and retrieved over the network it is not specific that the storage is a cloud-based computer-readable media. 
	Chaney, which like Keane talks about storing information remotely, teaches it is known to store data remotely using a cloud-based computer-readable media (Page 10, paragraph [0106]; teaches it is known for data to be stored on a cloud-based system as it is highly scalable and provides resources which are flexible and can be achieved at a lower cost. Since Keane already stores data remotely, it would have been obvious to use a cloud-based system as it would allow the users to share data and benefit from the high scalability and flexibility offered by a cloud-based system).
	The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. 
	The sole difference between the Keane reference and the claimed subject matter is that the Keane reference does not disclose that the remote storage is a cloud-based storage.
	Chaney, which like Keane talks about storing data remotely, teaches it is known to remotely store data using a cloud-based storage. Chaney establishes that this type of storage was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the remote storage shown in Keane with the storage being a cloud-based storage as shown in Chaney.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Chaney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane, with the storage being a cloud-based storage as taught by Chaney, for the purposes of using a flexible storage system and minimizing costs as shown in Keane. Since Keane already stores data remotely, it would have been obvious to use a cloud-based system as it would allow the users to share data and benefit from the high scalability and flexibility offered by a cloud-based system.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (WO 2015/100278 A1) hereafter Keane, in view of Chaney et al. (US 2014/0059017 A1) hereafter Chaney, further in view of Underwood (US 6,259,354 B1) hereafter Underwood.
	As per claim 2, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the metadata includes the particular vehicle identification number (Page 24, paragraph [0048]; discloses that the system receives metadata. Page 10, paragraph [0023]; discloses that the data includes the vehicle identification number or (VIN)).
The combination however fails to explicitly disclose wherein the method further comprises: determining, by the computing system, whether the particular vehicle identification number is a valid vehicle identification number, wherein automatically transmitting the report for the first vehicle history session is conditioned on the particular vehicle identification number being a valid vehicle identification number.
Underwood, which like Keane talks about including the vehicle identification number or VIN, teaches it is known for the method to further comprise determining, by the computing system, whether the particular vehicle identification number is a valid vehicle identification number, wherein automatically transmitting the report for the first vehicle history session is conditioned on the particular vehicle identification number being a valid vehicle identification number (Col. 6, line 28 through Col. 7, line 59; teaches that like Keane the system produces reports regarding vehicle information, prior to outputting the information the system determines if the VIN is value. The report is not processed if the value is invalid and an error is reported instead. Since Keane already uses the VIN to determine the make, model, and year of the vehicle it would have been obvious to validate that information to ensure the reported data is correct as shown in Underwood).
The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. Chaney teaches it is known to remotely store data using a cloud-based storage. However, the combination fails to explicitly disclose that the VIN is validated.
	Underwood, which like Keane talks about processing vehicle information, teaches it is known to validate the VIN to ensure the information is correct.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle central record system of Keane and Chaney the ability to validate the VIN prior to reporting the information as taught by Underwood since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
Therefore, from this teaching of Underwood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane and Chaney, with the ability to validate the VIN prior to reporting the information as taught by Underwood, for the purposes of ensuring the reported data is accurate. Since Keane already uses the VIN to determine the make, model, and year of the vehicle it would have been obvious to validate that information to ensure the reported data is correct as shown in Underwood.
	As per claim 3, the combination of Keane, Chaney and Underwood teaches the above-enclosed invention; Chaney further teaches wherein the metadata includes a share-option identifier associated with the first vehicle history session (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain), 
	wherein the method further comprises:
	determining, by the computing system, whether the share-option identifier associated with the first vehicle history session is sharing or no-sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain),
	wherein automatically transmitting the report for the first vehicle history session is further conditioned on the share-option identifier associated with the first vehicle history session being sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain. This ensures whatever files are transmitted are permitted to be transmitted based on their metadata tags. This acts a way to control the access to the data).
	As per claim 4, the combination of Keane, Chaney and Underwood teaches the above-enclosed invention; Chaney further teaches wherein the share-option identifier indicates global sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain).
	As per claim 5, the combination of Keane, Chaney and Underwood teaches the above-enclosed invention; Chaney further teaches wherein the share-option identifier indicates domain sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain), and 
	wherein the metadata further includes a domain identifier of a domain associated with the computing system or a user using the computing system (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain. Page 8, paragraph [0079]; teaches that the metadata includes a domain identifier which is associated with the computing system indicating they are part of the domain).
	As per claim 6, the combination of Keane, Chaney and Underwood teaches the above-enclosed invention; Chaney further teaches wherein the share-option identifier indicates user sharing (Page 8, paragraph [0073]; teaches given the user or groups of users’ metadata tags that allow multiple parties from multiple domains to share a single system. The user can designate their metadata as private which means it is not sharing, or shared which means visible to other users or global visible throughout a domain), and
	wherein the metadata further includes a user identifier associated with the computing system or a user using the computing system (Page 8, paragraph [0077]; teaches that the metadata can include tags which can identify a particular user).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (WO 2015/100278 A1) hereafter Keane, in view of Chaney et al. (US 2014/0059017 A1) hereafter Chaney, further in view of Ruther et al. (US 2012/0046807 A1) hereafter Ruther, further in view of McMasters (WO 2014/165147 A1) hereafter McMaster.
As per claim 11, the combination of Keane and Chaney teaches the above-enclosed invention; the combination however fails to explicitly disclose determining, by the computing system, a type of vehicle communication interface of a particular vehicle communication interface selected as an interface between the vehicle and the computing system; transmitting, by the computing system to the particular vehicle communication interface, a request to scan electronic control units on the vehicle, wherein the request is based on the type of vehicle communication interface; receiving, at the computing system from the particular vehicle communication interface, a response to the request, the response including a list of electronic control units disposed on the vehicle; and receiving, at the computing system, a selection to connect to one or more electronic control units contained on the list of electronic control units.
	Ruther, which like Keane talks about using diagnostic tools to scan a vehicle, teaches it is known to determine, by the computing system, a type of vehicle communication interface of a particular vehicle communication interface selected as an interface between the vehicle and the computing system; transmitting, by the computing system to the particular vehicle communication interface, a request to scan electronic control units on the vehicle, wherein the request is based on the type of vehicle communication interface; (Page 3, paragraph [0042] and Page 4, paragraph [0043]-[0046] and [0051]-[0054]; teaches that the system had different types of communication interfaces and once selected the system determines the correct protocol and uses it to communicate and transmit information to and from the vehicle. Page 5, paragraph [0060]; teaches that once paired the system can communicate with the vehicle. Page 9, paragraph [0103]; teaches that the system can have multiple options for connection and once selected the system will detect the corresponding protocol and communicate accordingly. Page 10, paragraph [0117]-[0118]; teaches that the system can display different modes of operation and after receiving the selection and issuing the commands for that mode. Since Keane already discusses the use of a diagnostic tool to scan the vehicle or determine problems in the vehicle, it would have been obvious that the system can connect using different protocols as shown in Ruther. This would allow the system to connect through the various available protocols and start the scan based on the specific protocol, providing the diagnostic tool more flexibility and range between protocols).
The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. Chaney teaches it is known to remotely store data using a cloud-based storage. However, the combination fails to explicitly disclose that the diagnostic tool connects through different protocols and scans based on that specific protocol.
	Ruther, which like Keane talks about processing vehicle information, teaches it is known to connect to the vehicle using different protocols and to scan based on the selected protocol.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle central record system of Keane and Chaney the ability to connect to the vehicle using different protocols and scanning based on those protocols as taught by Ruther since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
Therefore, from this teaching of Ruther, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane and Chaney, with the ability to connect to the vehicle using different protocols and scanning based on those protocols as taught by Ruther, for the purposes of allowing connections using different protocols. Since Keane already discusses the use of a diagnostic tool to scan the vehicle or determine problems in the vehicle, it would have been obvious that the system can connect using different protocols as shown in Ruther. This would allow the system to connect through the various available protocols and start the scan based on the specific protocol, providing the diagnostic tool more flexibility and range between protocols.
The combination however fails to explicitly disclose receiving, at the computing system from the particular vehicle communication interface, a response to the request, the response including a list of electronic control units disposed on the vehicle; and receiving, at the computing system, a selection to connect to one or more electronic control units contained on the list of electronic control units.
McMaster, like the combination talks about vehicle diagnostics, teaches it is known to receive, at the computing system from the particular vehicle communication interface, a response to the request, the response including a list of electronic control units disposed on the vehicle; and receiving, at the computing system, a selection to connect to one or more electronic control units contained on the list of electronic control units (Page 22, paragraph [0074] and Page 23, paragraph [0075]; teaches that like Ruther it is known to connect using different protocols and in response to determining the correct protocol for connecting with the vehicle, the system can list the data categories that are available for that vehicle and allows the technician to hone in or narrow the categories they are interested in. Since the combination already establishes the use of different protocols and using the diagnostic tool to scan the vehicle, it would have been obvious that the system receives a response to the request to list the different data which is available for that specific vehicle. As shown in McMaster this allows the technician to narrow in and get the specific information they need).
The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. Chaney teaches it is known to remotely store data using a cloud-based storage. Ruther, teaches it is known to connect to the vehicle using different protocols and to scan based on the selected protocol. However, the combination fails to explicitly disclose that the diagnostic tool lists the electronic control units disposed in the vehicle and received a selection to connect to one of them.
	McMaster, which like Keane talks about processing vehicle information, teaches it is known for the diagnostic tool lists the electronic control units disposed in the vehicle and received a selection to connect to one of them.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle central record system of Keane, Chaney and Ruther the ability for the diagnostic tool lists the electronic control units disposed in the vehicle and received a selection to connect to one of them as taught by McMaster since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
Therefore, from this teaching of McMaster, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane, Chaney and Ruther, with the ability for the diagnostic tool lists the electronic control units disposed in the vehicle and received a selection to connect to one of them as taught by McMaster, for the purposes of allowing the technician to narrow the data to find what they need. Since the combination already establishes the use of different protocols and using the diagnostic tool to scan the vehicle, it would have been obvious that the system receives a response to the request to list the different data which is available for that specific vehicle. As shown in McMaster this allows the technician to narrow in and get the specific information they need.
	As per claim 12, the combination of Keane, Chaney, Ruther and McMaster teaches the above-enclosed invention; McMaster further teaches determining, by the computing system, that the computing system is connected to the vehicle; wherein initiating the first vehicle history session for the vehicle occurs in response to determining that the computing system is connected to the vehicle (Page 22, paragraphs [0074] and [0075]; teaches that the system can automatically scan the vehicle once connected using the correct protocol. The system determines that the diagnostic tool is connected through the program and automatically scans the vehicle and displays the diagnostic information).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (WO 2015/100278 A1) hereafter Keane, in view of Chaney et al. (US 2014/0059017 A1) hereafter Chaney, further in view of Jacobs et al. (WO 2010/099170 A1) hereafter Jacobs.
As per claim 18, the combination of Keane and Chaney teaches the above-enclosed invention; Keane further discloses wherein the particular report includes multiple report inputs (Page 28, paragraph [0055]; discloses that the report includes multiple report inputs).
	The combination however fails to explicitly disclose wherein each report input of the particular report is configured to be displayed in a respective row of the particular report arranged as a grid of multiple columns and multiple rows, a respective column of the particular report arranged as the grid of multiple columns and multiple rows, a single display card, or as wizard display page.
	Jacobs, which like the Keane talks about displaying information, teaches wherein each report input of the particular report is configured to be displayed in a respective row of the particular report arranged as a grid of multiple columns and multiple rows, a respective column of the particular report arranged as the grid of multiple columns and multiple rows, a single display card, or as wizard display page (Page 16, lines 17-22, Page 27, line 27 through Page 28, line 7; teaches it is known to display information in a grid of multiple columns and multiple rows. This is done to draw attention to the monitored variables and can assist in troubleshooting failures or problems. Since Keane already displays diagnostic report information, it would have been obvious to display the data in a grid as done in Jacobs to help troubleshoot the problems as shown in Jacobs).
The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. Chaney teaches it is known to remotely store data using a cloud-based storage. However, the combination fails to explicitly disclose that the report displays the data in a grid.
	Jacobs, which like Keane talks about displaying diagnostic information, teaches it is known for the report to be displayed in a grid format.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle central record system of Keane and Chaney the ability to arrange the data in a grid format as taught by Jacobs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
Therefore, from this teaching of Jacobs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane and Chaney, with the ability to arrange the data in a grid format as taught by Jacobs, for the purposes of assisting in diagnosing the problems. Since Keane already displays diagnostic report information, it would have been obvious to display the data in a grid as done in Jacobs to help troubleshoot the problems as shown in Jacobs.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (WO 2015/100278 A1) hereafter Keane, in view of Chaney et al. (US 2014/0059017 A1) hereafter Chaney, further in view of Pillar et al. (US 2004/0133319 A1) hereafter Pillar.
As per claim 21, the combination of Keane and Chaney teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the particular action identifier includes an action identifier associated with requesting life or trip data from the vehicle, wherein at least the portion of the particular detail includes life or trip data the computing system received from the vehicle in response to transmitting a request for life or trip data, and wherein displaying at least the portion of the particular detail includes displaying the life or trip data.
	Pillar, which like Keane talks about displaying vehicle reports, teaches it is known wherein the particular action identifier includes an action identifier associated with requesting life or trip data from the vehicle, wherein at least the portion of the particular detail includes life or trip data the computing system received from the vehicle in response to transmitting a request for life or trip data, and wherein displaying at least the portion of the particular detail includes displaying the life or trip data (Page 10, paragraphs [0071], [0072] and Page 11, paragraph [0073]; teaches that it is known for the action to be requesting specific trip information or data. This includes values which were generated on a specific trip, these can be tracked for multiple vehicles and used to establish the performance of those vehicles. Since Keane already track multiple vehicles and receives information from the vehicles, it would have been obvious to collect and display the trip data for comparison as shown in Pillar).
The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. Chaney teaches it is known to remotely store data using a cloud-based storage. However, the combination fails to explicitly disclose that the report displays trip data.
	Pillar, which like Keane talks about displaying diagnostic information, teaches it is known for the report to display trip data.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle central record system of Keane and Chaney the ability to display trip data as taught by Pillar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
Therefore, from this teaching of Pillar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane and Chaney, with the ability to display trip data as taught by Pillar, for the purposes of establish the performance of the vehicles. Since Keane already track multiple vehicles and receives information from the vehicles, it would have been obvious to collect and display the trip data for comparison as shown in Pillar.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (WO 2015/100278 A1) hereafter Keane, in view of Chaney et al. (US 2014/0059017 A1) hereafter Chaney, further in view of Underseth et al. (US 2016/0306690 A1) hereafter Underseth.
As per claim 23, the combination of Keane and Chaney teaches the above-enclosed invention; the combination however fails to further disclose wherein the displaying the further detail correlated with the particular action identifier includes displaying the further detail correlated with the particular action identifier overlaid upon the report.
	Underseth, which like Keane talks about reporting information, teaches it is known to display the further detail correlated with the particular action identifier includes displaying the further detail correlated with the particular action identifier overlaid upon the report (Page 3, paragraph [0039]; teaches that it is known to integrate or overlay information when display test results. This allows the user to see specific parts of the tests in greater detail. Since Keane already establishes displaying test results or reports  and additionally displaying links to additional information, it would have been obvious that one way of doing this is to overlay the information so that the user can select to see additional information on a desired topic as shown in Underseth).
The Keane reference discloses a system/method for communicating and storing vehicle records. Keane establishes a session or connection is started and associated with a particular customer and vehicle. The vehicle can be identified through the vehicle identification number of VIN. The system can determine a series of actions which are recommended to address the identified diagnostic information. The system assigns a timestamp to each entry and records which actions were performed and what the results was. The information is summarized in the system and transmitted to other parties through the communication network. Chaney teaches it is known to remotely store data using a cloud-based storage. However, the combination fails to explicitly disclose that the report displays further information overlaid upon the report.
	Underseth, which like Keane talks about displaying test information, teaches it is known for the report to display data overlaid on other data.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle central record system of Keane and Chaney the ability to display data overlaid on other data as taught by Underseth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
Therefore, from this teaching of Underseth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system recording and tracking vehicle records provided by Keane and Chaney, with the ability to display data overlaid on other data as taught by Underseth, for the purposes of allowing the user to select additional data and see it over the current data. Since Keane already establishes displaying test results or reports  and additionally displaying links to additional information, it would have been obvious that one way of doing this is to overlay the information so that the user can select to see additional information on a desired topic as shown in Underseth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
S. Abdelhamid, H. S. Hassanein and G. Takahara, "Vehicle as a resource (VaaR)," in IEEE Network, vol. 29, no. 1, pp. 12-17, Jan.-Feb. 2015, doi: 10.1109/MNET.2015.7018198.
	M. Amarasinghe, S. Kottegoda, A. L. Arachchi, S. Muramudalige, H. M. N. Dilum Bandara and A. Azeez, "Cloud-based driver monitoring and vehicle diagnostic with OBD2 telematics," 2015 Fifteenth International Conference on Advances in ICT for Emerging Regions (ICTer), 2015, pp. 243-249, doi: 10.1109/ICTER.2015.7377695.
	Fish et al. (WO 2015/100228 A1) - discusses the collaboration between automotive mechanics. 
	Wellman et al. (WO 2008/074008 A2) - discusses a fleet management system.
Hunt et al. (US 7,225,065 B1) – discusses on-board diagnostic connectors used to test vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	9/24/2022